- Telesp - 6K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of June, 2011 Commission File Number: 001-14475 TELESP HOLDING COMPANY (Translation of registrants name into English) Rua Martiniano de Carvalho, 851  21 o andar São Paulo, S.P. Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F: Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Indicate by check mark whether by furnishing the information contained in this Form, the Registrant is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934: If Yes is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): N/A TELESP HOLDING COMPANY TABLE OF CONTENTS Item 1. Press Release entitled Telecomunicações de São Paulo S.A.  Telesp  Minute of the 33rd Extraordinary Generals Meeting held on June 10, 2011 and Bylaws  dated on June 10, 2011. (São Paulo, Brazil  June 15, 2011) Telecomunicações de São Paulo S/A  TELESP (NYSE: VIV ; BOVESPA: TLPP) hereby informs its shareholders about resolutions taken on its Extraordinary General Meeting. 1. Date, Time and Venue : Held on June 10 (ten), 2011, at 11:00 a.m., in the Companys headquarter, located at Rua Martiniano de Carvalho, nº 851, in the Capital of São Paulo State. 2. Call notice : Through first public notice published in the Diário Oficial do Estado de São Paulo, on May 25, 26 and 27, 2011 editions (pages 24, 18 and 19, respectively) and in the newspaper Valor Econômico, on May 25, 26 and 27/28/29, 2011 editions (pages D11, A8 and B11, respectively). On the same date of the first publication of the call notice was available to shareholders and to general public, in the Company's website, the Report of Justification and Effects about the changes in the Bylaws object of the Assembly, in accordance with CVM Instruction #481/09. 3. Agenda: 1. To deliberate the proposal of changes regarding to Companys Bylaws, as follows: 1.1  To change the article 20 of Bylaws, which involves the composition of the Board of Executive Officers, that shall be made up of at least five (5) and at most fifteen (15) members as follows: (a) Chief Executive Officer; (b) General and Executive Officer; (c) Financial and Investor Relations Officer; (d) Controllership Officer; (e) General Secretary and Legal Officer; (f) other Officers without portfolio; 1.2  To adjust the wording of the article 22, paragraph 2 of the Bylaws, which addresses the representation of the Company, to determine that the General and Executive Officer shall carry out urgent acts ad referendum of the Board of Executive Officers; 1.3  To change the article 23 of Bylaws, which addresses the specific duties of the Executive Officers, to be in accordance with the new composition proposed; 1.4  Standardize other statutory provisions that refer to the post of "President", substituting for the new term Chief Executive Officer - article 21 and paragraph 1 and 2 of Article 22. 2. To approve the Consolidated Bylaws. 4. Attendance : Attended shareholders representing 91.88% of common shares, as registers and signatures in the attendance book. 5. Board : Breno Rodrigo Pacheco de Oliveira - Chairman and Michelle Landy Morkoski -Secretary. 6. Clarifications: Beginning the meeting, the Chairman clarified that the meeting's minute would be drawn as a summary of the facts, containing only the transcript of the resolutions adopted, as permitted by article 130, § 1 of Law #6,404/76 ("Corporations Law"), and reported that documents or proposals, explanations of vote or dissent on the issues to be deliberate should be submitted in writing to the Board that, to this end would be represented by the Secretary . In addition, the Chairman clarified that the documents and information relating to the matters to be discussed at this meeting, are available to shareholders at the Company's headquarters, as well as in the websites of the CVM - Securities Commission (www.cvm.gov.br) and BM&F Bovespa SA -Bolsa de Valores, Mercadorias e Futuros (www.bovespa.com.br), since the publication of the Call notice, in accordance with the provisions of the Corporations Law and CVM Instruction #481/2009. The Shareholders appreciated the matter constant in the Agenda and resolved: 6.1. To approve, unanimously, with the abstention of those legally restricted: (i) the change of the article 20, which involves the composition of the Board of Executive Officers, that shall be made up of at least five (5) and at most fifteen (15) members as follows: (a) Chief Executive Officer; (b) General and Executive Officer; (c) Financial and Investor Relations Officer; (d) Controllership Officer; (e) General Secretary and Legal Officer; (f) other Officers without portfolio. Accordingly, Article 20 of the bylaws is replaced by the following composing : Article 20- The Board of Executive Officers shall be composed of, at least, five (5) and, at most, fifteen (15) members, shareholders or not, resident in the country, who shall be elected by the Board of Directors, as follows: (a) Chief Executive Officer; (b) General and Executive Officer ; (c) Chief Financial and Investor Relations Officer; (d) Controller; (e) General Secretary and Legal Officer; (f) other officers without specific designation. (ii) to adjust the wording of the article 22, paragraph 2 of the Bylaws, which addresses the representation of the Company, to determine that the General and Executive Officer shall carry out urgent acts ad referendum of the Board of Executive Officers. As consequence, article 22, paragraph 2 is replaced by the following composing: Article 22 - Paragraph 2  Except for the cases provided for in Paragraph 4 and observing the provisions contained herein, the Company may be legally bound as follows: i) by the joint signature of two (2) officers appointed pursuant to Bylaws, except for urgent cases, which shall authorize the individual signature of the Chief Executive Officer or General and Executive Officer and subject to the approval of the Board of Executive Officers, pursuant to Article 23, A-5 and B-4 hereof; ii) by the signature of one (1) Officer appointed pursuant to Bylaws jointly with one (1) attorney-in-fact; and iii) by the joint signature of two (2) attorneys-in-fact, as long as they are vested of specific powers. (iii) to change the article 23 of Bylaws, which addresses the specific duties of the Executive Officers, to be in accordance with the new composition proposed. Accordingly, Article 20 of the bylaws is replaced by the following composing: Article 23 These are the following specific duties of the Board of Executive Officers: A CHIEF EXECUTIVE OFFICER: 1. To represent the Company in or out of court, before shareholders and general public, and may appoint attorneys-in-fact jointly with another Officer and designate agents, delegate duties to other Officers to practice specific acts; 2. To follow up and oversee the implementation of Board of Directors decisions in relation to their activities and duties; 3. To set out guidelines and oversee activities of institutional relations, including the regulation and external communication, audit and Fundação Telefônica, as well as oversee the activities performed by Chief Financial and Investor Relations Officer and by General Secretary and Legal Officer; 4. Call for the Board of Executive Officers meetings in relation to the matters concerned with their activities and duties; 5. To practice urgent acts subject to the approval of the Board of Executive Officers; and 6. To perform other duties assigned by the Board of Directors. B  GENERAL AND EXECUTIVE OFFICER 1. To establish guidelines, coordinate and oversee the Companys activities related to: (a) strategies and new businesses; (b) resources; (c) coordination and compliance; (d) Companies; (e) Individual Market; (f) Network; (g) Systems and (h) Customer Service; 2.To follow up and oversee the implementation of the Board of Directors decisions in relation to their activities and duties; 3. To call for the Board of Executive Officers meetings referring to the matters related to their activities and duties; 4. To practice urgent acts subject to the approval of the Board of Executive Officers; and 5.To perform other duties assigned to him by the Board of Directors. C  CHIEF FINANCIAL AND INVESTOR RELATIONS OFFICER: 1. To set out guidelines and oversee Companys activities in the economic-financial area and management of securities issued by Company, as well as oversee the supplementary private pension fund management; 2. To represent the Company before the Brazilian Securities and Exchange Commission  CVM, stock exchanges and other stock market watchdogs; 3. To delegate, where applicable, the powers to other Officers in order to practice specific acts; 4. To represent the Company as provided for herein; 5. Oversee the activities performed by Controller; and 6. Execute other activities assigned to him by the Board of Directors and/or at the General Shareholders Meeting. D  CONTROLLER: 1. to establish the guidelines and oversee the Companys activities in the accounting area and management control; 2. To delegate powers, where applicable, to other Officers in order to practice specific acts; 3. To represent the Company as provided for herein; and 4. To perform other activities assigned to him by the Board of Directors and/or at the General Shareholders Meeting. E GENERAL SECRETARY AND LEGAL OFFICER: 1. To establish the guidelines and oversee the Companys activities in the legal area in general; 2. To delegate powers, where applicable, to other Officers in order to practice specific acts; 3. To represent the Company as provided for herein; and 4. To perform other activities assigned to him by the Board of Directors and/or at the General Shareholders Meeting. F- OFFICERS WITHOUT SPECIFIC DESIGNATION: 1. To perform the individual duties and responsibilities assigned by the Board of Directors; 2. To jointly sign with another Officer appointed pursuant to Bylaws the documents and acts requiring the signature of two Officers; and 3. To represent the Company as provided for herein. (iv) to change article 21 and paragraph 1 and 2 of article 22, to standardize expressions that refer to the post of President, substituting for the new term Chief Executive Officer. Thus, the wording of the mentioned articles become effective with the following wording: Article 21  In the event of temporary absences and impediments, the Chief Executive Officer shall designate among the members of the Board of Executive Officers, his deputy as well as the Officers. In the event of vacant position in the Board of Executive Officers, the respective replacement shall be resolved by the Board of Directors. Article 22 -  Paragraph 1  The Board of Executive Officers resolutions shall be taken by majority vote of its members and the Chief Executive Officer, besides his common vote, shall be liable for the casting vote, in the events of tie vote. Article 22 -  Paragraph 2  Except for the cases provided for in Paragraph 4 and observing the provisions contained herein, the Company may be legally bound as follows: i) by the joint signature of two (2) officers appointed pursuant to Bylaws, except for urgent cases, which shall authorize the individual signature of the Chief Executive Officer or General and Executive Officer and subject to the approval of the Board of Executive Officers, pursuant to Article 23, A-5 and B-4 hereof; ii) by the signature of one (1) Officer appointed pursuant to Bylaws jointly with one (1) attorney-in-fact; and iii) by the joint signature of two (2) attorneys-in-fact, as long as they are vested of specific powers. 6.2 It was also approved, unanimously, with the abstention of those legally restricted, the consolidated Bylaws, containing the changes deliberated, which follows as an appendix to this minute. 7  Closing: As nothing else was left to be discussed, these minutes were read, approved and executed. It was recorded that, as permitted by § 2 of Article 130 of Law #6,404/76, the publication of the minutes will be made without the shareholders signatures. Breno Rodrigo Pacheco de Oliveira  Chairman of the Meeting; Michelle Morkoski Landy  Secretary of the Meeting. We certify that this is a true certified copy of the original minutes of the Extraordinary Shareholders´ Meeting, held on June 10, 2011, drawn up in the appropriate book. Breno Rodrigo Pacheco de Oliveira Chairman OAB/RS #45.479 Michelle Morkoski Landy Secretary OAB/SP #178.637 (São Paulo, Brazil  June 1
